            Case 1:19-cv-02523-AJN Document 83 Filed 09/18/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RED TREE INVESTMENTS, LLC,

                              Plaintiff,

                                                          Docket No. 1:19-cv-02523
                         -against-                        (related to 1:19-cv-02519)


 PETRÓLEOS DE VENEZUELA, S.A. and
 PDVSA PETRÓLEO, S.A.,
                       Defendants.


           MOTION AND PROPOSED ORDER OF WITHDRAWAL
 BY QUINN EMANUEL URQUHART & SULLIVAN LLP AS COUNSEL OF RECORD
                  TO RED TREE INVESTMENTS, LLC

       PLEASE TAKE NOTICE that upon the below affirmation of Daniel Salinas-Serrano,

Quinn Emanuel Urquhart & Sullivan LLP (“Quinn Emanuel”) hereby moves this Court for an

order relieving it from acting as counsel of record for Plaintiff Red Tree Investments, LLC (“Red

Tree”). Quinn Emanuel specifically requests that Daniel Salinas-Serrano, Stephen Andrew

Broome, and Victor Noskov, who have appeared on behalf of Red Tree in this matter, be

removed from the docket as counsel for Red Tree.

       In support of such motion and in conformance with Local Rule 1.4, Daniel Salinas-

Serrano affirms the following:

       1.       Red Tree consents to the withdrawal of Quinn Emanuel. MoloLamken LLP have

appeared as new counsel for Red Tree in this matter.

       2.       The withdrawal of Quinn Emanuel will not affect any deadlines, cause any delay,

or otherwise prejudice Red Tree in any way.

       3.       Quinn Emanuel is not seeking a retaining or charging lien.
         Case 1:19-cv-02523-AJN Document 83 Filed 09/18/20 Page 2 of 3




Dated: September 18, 2020          QUINN EMANUEL URQUHART & SULLIVAN, LLP

                                          By: _ /s/ Daniel Salinas-Serrano _   ___
                                                Daniel Salinas-Serrano
                                                Stephen Andrew Broome
                                                Victor Noskov

                                                51 Madison Avenue, 22nd Floor
                                                New York, New York 10010
                                                Tel: (212) 849-7000
                                                Fax: (212) 849-7100
                                                Counsel for Red Tree Investments, LLC



Entered this ___ day of September, 2020

SO ORDERED.

__________________________
Honorable Alison J. Nathan
United States District Judge
         Case 1:19-cv-02523-AJN Document 83 Filed 09/18/20 Page 3 of 3




                               CERTIFICATE OF SERVICE


       I hereby certify that on September 18, 2020, I caused a true and correct copy of Quinn

Emanuel Urquhart & Sullivan LLP’s Motion to Withdraw as Counsel of Record to be served by

electronic means on Plaintiff Red Tree Investments, LLC and on counsel to all parties.



                                     By: _ /s/ Daniel Salinas-Serrano _      ___
                                           Daniel Salinas-Serrano

                                            51 Madison Avenue, 22nd Floor
                                            New York, New York 10010
                                            Tel: (212) 849-7000
                                            Fax: (212) 849-7100
                                            Counsel for Red Tree Investments, LLC
